Citation Nr: 0510616	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  03-16 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from February 1976 to 
September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating determination of 
the Portland, Oregon Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for a right knee disability and for a low 
back disability.  The Board remanded the case to the RO in 
February 2004.


FINDINGS OF FACT

1.  A right knee disability was not manifest in service and 
is unrelated to any incident of service.  

2.  A right knee disability is unrelated to the veteran's 
service-connected left patella recurrent dislocation 
disability.

3.  A low back disability was not manifest in service and is 
unrelated to any incident of service.  

4.  A low back disability is unrelated to the veteran's 
service-connected left patella recurrent dislocation 
disability.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by service and was not proximately due to or the result of 
the veteran's service-connected left patella recurrent 
dislocation disability.  38 U.S.C.A. §1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.310 (2004).

2.  A low back disability was not incurred in or aggravated 
by service and was not proximately due to or the result of 
the veteran's service-connected left patella recurrent 
dislocation disability.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
letters from the RO to the claimant in May 2002 for the right 
knee and in February 2004 for the low back.  In this case, 
the claimant was informed of the duty to notify, the duty to 
assist, to obtain records, and examinations or opinions.  The 
claimant was specifically advised of the type of evidence 
which would establish the claim and the claimant was afforded 
additional time to submit such evidence.  Thus, the claimant 
has been provided notice of what VA was doing to develop the 
claim, notice of what the claimant could do to help the claim 
and notice of how the claim was still deficient.  The 
claimant was also provided notice that he should submit 
pertinent evidence in the claimant's possession per 38 C.F.R. 
§ 3.159(b)(1).  The claimant was advised of how and where to 
send this evidence and how to ensure that it was associated 
with the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court stated that it recognized that where the 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
However, it indicated that the claimant had the right to VCAA 
content-complying notice and proper subsequent VA process.  
The May 2002 VCAA letter on the right knee preceded the 
August 2002 adjudication of the right knee claim, and after 
the February 2004 VCAA letter on the low back, a supplemental 
statement of the case was issued.  Thus, there was notice 
followed by process.

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, service medical records and VA 
medical records and an examination report have been obtained.  
Additionally, the veteran has been advised of the need to 
provide information as to dates of VA treatment he mentioned, 
and has not responded.  The Board finds that VA has made 
reasonable attempts to obtain relevant evidence which he has 
adequately identified.

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided.  There is no indication that 
there is any additional relevant adequately identified 
competent evidence to be obtained either by the VA or by the 
claimant, and there is no other specific evidence to advise 
him/her to obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  The claimant has 
had sufficient notice of the type of information needed to 
support the claim and the evidence necessary to complete the 
application.  Therefore, the duty to assist and notify as 
contemplated by applicable provisions, including VCAA, has 
been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual background

Service connection is in effect for recurrent dislocation of 
the left patella.

A July 1976 medical board report indicates that according to 
the veteran's history and a review of his health record, he 
was well until early May, when he began having episodic pain 
and swelling of the knees, wrists, and ankles.  He was 
admitted to the hospital in May 1976 and a diagnosis of acute 
rheumatic fever was made.  The report indicates that shortly 
before admission, the veteran had begun having left knee 
difficulty.  Currently, he had no symptoms referable to his 
rheumatic fever and was using an elastic brace on his left 
knee and had left knee complaints.  His physical examination 
was entirely within normal limits except for the left lower 
extremity.

The veteran had a VA examination in August 1978, at which 
time he complained of knee pain and a diagnosis of chronic 
recurrent dislocation of the left patella was reported.

On VA evaluation in September 2000, the veteran stated that 
his right knee was starting to give him some discomfort.  
Knee X-ray was negative.  The knees had laxity.  The 
assessment was knee laxity.  

In June 2001 the veteran requested to have his left knee 
disability reevaluated and he stated that he had had to 
compensate by overusing his right leg and that he now had a 
secondary right knee disability.  In October 2001 he stated 
that he had and was claiming service connection for lower 
back problems.  

In July 2002, a VA examiner reviewed the veteran's claims 
folder and medical records in the computerized system at the 
VA and noted that there were no references to the veteran's 
low back or right leg disability and limited references to 
some pain in the right knee.  The veteran reported right knee 
and low back pain to the examiner.  Examination revealed 
negative drawer's, Lachman's, varus, valgus, and McMurray's 
tests for the right knee and hyperkyphosis of the thoracic 
spine.  The veteran had pain responses to range of motion 
testing of the back.
The diagnoses were arthralgia of the right knee and 
myofascial pain syndrome of the low back.  The examiner 
opined that the veteran's right knee and low back 
disabilities are not related to his chronic dislocating left 
patella with patellofemoral pain syndrome.

In September 2002, the veteran stated that he based his claim 
for service connection for damage to his right knee and lower 
back, on the fact that he had not sustained any injury to 
either of them in any way, other than by having to compensate 
weight distribution from his injured left knee since 1976.  

In June 2003, the veteran indicated that he felt his lower 
back and right knee problems were caused by his 
service-connected left knee disability.  

Analysis

Right knee

The veteran has appealed the denial of service connection for 
a right knee disability.  Service connection may be granted 
for disability arising from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131.  It may 
also be granted for disability which is proximately due to or 
is the result of a service-connected disease or injury.  
38 C.F.R. § 3.310; Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

The veteran had bilateral knee pain and swelling coincident 
to rheumatic fever in service.  The Board, however, observes 
that the in-service right knee problems were acute and 
transitory as shown by the service medical board report, 
which indicates that his physical examination was normal 
except for the left knee.  

The veteran does not claim that his right knee disability is 
directly related to service, and no evidence shows that it 
is, or that it was even present proximate to service.  In 
fact, when he sought right knee treatment in September 2000, 
he reported that his right knee was starting to give him 
problems.  What the veteran really claims is that his right 
knee problems are related to his service-connected left knee 
disability.  There is, however, no competent evidence in 
support of his assertion.  The VA examiner in July 2002 
indicated that it was not due to his service-connected left 
knee disability and the veteran, being a layperson, is 
incapable of indicating the etiology of right knee or leg 
disability.  Medical evidence is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  In light of the above, 
service connection is not warranted for a right knee 
disability.  

Low back

Low back disease or injury is not shown in service.  In fact, 
the veteran was normal at the time of the service medical 
board report except for his left knee, and, the veteran does 
not contend that low back disease or injury was manifest in 
service.  Low back disability is first shown in October 2001.  
The veteran contends that it is due to his service-connected 
left knee disability.  However, no competent evidence of 
record indicates that it is, and the VA examiner in July 2002 
indicated that it is not.  The veteran, being a layperson, is 
unable to indicate the cause of low back disability.  Medical 
evidence is required.  Espiritu v. Derwinski, 2 Vet. App. 
492, 









	(CONTINUED ON NEXT PAGE)


495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993).  In light of the above, service connection for a low 
back disability is not warranted.  


ORDER

Entitlement to service connection for right knee disability 
is denied.

Entitlement to service connection for low back disability is 
denied.




	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


